Citation Nr: 1100197	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to 
include the threshold question of whether the appellant is the 
Veteran's surviving spouse and a proper claimant for the benefit 
sought.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to April 2000.  
She died in April 2005.  The appellant seeks benefits as the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision letter dated February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the decision, the RO determined that the 
appellant was not entitled to benefits as the Veteran's surviving 
spouse because the evidence showed that he was divorced from the 
Veteran at the time of her death.

The appellant was afforded a Board hearing, held by the 
undersigned, in June 2010.  A copy of the transcript has been 
associated with the record.


FINDING OF FACT

The evidence shows that the appellant and the Veteran did not 
cohabit continuously from their marriage until the death of the 
Veteran; their separation is not shown to have been procured by 
the Veteran, or due to her misconduct.  Their separation was not 
shown to be by mutual consent for purposes of convenience, 
health, business, or any other reason that did not show an intent 
on the part of the surviving spouse to desert the Veteran.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. 
§§ 101(3), 103, (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In a July 2005 letter, VA informed the appellant of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
appellant was responsible.  Although this letter did not provide 
the appellant with VCAA notice of the type of specific evidence 
necessary to establish a disability rating or effective date, an 
April 2006 notice letter fulfilled that requirement.  See 
Dingess/Hartman v. Nicholson.  Regardless, in light of the 
Board's denial of the appellant's claim, no effective date will 
be assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a Veteran was service- connected at the time of 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The July 2005 VCAA letter 
advised the appellant on how to substantiate a DIC claim; 
however, VA did not provide a statement of conditions for which 
the Veteran was service-connected at the time of her death.  
Because the appellant's claim referenced the Veteran's service-
connected diabetes as the ultimate cause of death, listed on the 
Veteran' death certificate as a condition leading to the 
immediate cause of death; the Board finds that the appellant had 
actual knowledge of any relevant conditions for which the Veteran 
was service-connected at the time of her death, and is not 
prejudiced by any technical notice deficiency in that respect.  
Thus, the Board finds that any failure is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The July 2005 notice letter also advised the appellant of what 
type of evidence would be pertinent and considered as to the 
threshold matter addressed herein.  A December 2007 
administrative decision then formally adjudicated the matter of 
whether the appellant was the surviving spouse of the Veteran, 
and a supplemental statement of the case encompassing the matter 
was issued in March 2008.  The appellant was not prejudiced by 
this process, nor has it been so alleged.

Regarding VA's duty to assist, the appellant has not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA's duty to assist the claimant is met.  Accordingly, 
the Board will address the merits of the claim.

B. Law and Analysis

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit  (Federal Circuit) has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the marriage.  
38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.54 (2010).  The term "surviving spouse" is defined 
as a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the Veteran's death, and (2) who lived 
with the Veteran continuously from the date of marriage to the 
date of the Veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the Veteran 
without fault of the spouse, and (3) who has not remarried.  38 
C.F.R. § 3.50 (2010).

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of ,or procured by, 
the Veteran without the fault of the surviving spouse.  Temporary 
separations, which ordinarily occur, including those caused for 
the time being through fault of either party will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2010).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
either procured by the Veteran, or was by mutual consent and that 
the parties lived apart for purposes of convenience, health, 
business, or any other reason that did not show an intent on the 
part of the surviving spouse to desert the Veteran, the 
continuity of the cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b) (2010);  see also Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The Federal Circuit has stated that "a separation by mutual 
consent does not constitute desertion unless the separation 
resulted from misconduct or communication of a definite intent to 
end the marriage by the surviving spouse."  See Alpough v. 
Nicholson.

In cases of marital separation by mutual consent, in which the 
Veteran's spouse did not induce the separation by communicating a 
definite intent to end the marriage, "the statutory continuous 
cohabitation requirement is excused in the absence of a formal 
divorce, regardless of how long it has been since there was 
contact or a meaningful relationship between the Veteran and the 
surviving spouse."  See Alpough v. Peake, Slip Opinion, 2008 WL 
372826, *2 (Vet. App.) (2008).

One claiming to be the spouse of a veteran has the burden to come 
forward with a preponderance of evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Here, a Certificate of Marriage from the State of South Carolina 
shows that the appellant and the Veteran were married in May 
1992.  The Board does not dispute the validity of this marriage 
certificate.

The appellant and the Veteran had one child during their 
marriage, born in June 1993.  The appellant reported that they 
were separated, but still remained married by virtue of the 
Veteran's failure to file signed divorce papers.   He stated that 
the Veteran was living in Washington, and that he was living in 
Alabama when he signed the divorce papers.  He further testified 
that "In my mind I'm stating she had signed them also, therefore 
we was [sic] divorced."  See Transcript, p. 5.

The Board notes that, on the Veteran's original claim for VA 
benefits submitted in February 2002, she indicated that she was 
single, and that she and the appellant divorced in 1999.  The 
Veteran's DD-214, dated April 30, 2000, noted that her nearest 
relative was her mother.  Also of record are copies of court 
orders for withholding child support from the appellant, for 
their daughter, garnishing the appellant's wages for back child 
support, and also restricting visitation to the immediate 
Washington, D.C. metro area.  Sole custody of the child was 
awarded to the Veteran.  See Orders, July 18, 1996.

Additionally, an email of record, dated May 18, 1995, indicated 
that the Veteran was granted a restraining order, against the 
appellant, restricting his entrance into her apartment.  During 
his Board hearing, the appellant testified that the Veteran filed 
a restraining order, which she later ignored.  See Transcript, p. 
5.

Statements of record from the appellant also support the RO's 
contention, in a December 2007 Administrative Decision, that the 
appellant held himself out as divorced from the Veteran.  In a 
statement dated April 6, 2006, the appellant noted that, "As a 
result of filing for the divorce the court garnished my check for 
spouse and/or child support.  Therefore, once this was done, I 
assumed that I was divorced."  As noted, during the appellant's 
Board hearing, he testified that, "They sent me the divorce 
papers to sign.  I signed them and sent them back to her.  In my 
mind I'm saying that she had signed them also therefore were was 
[sic] divorced."  See Transcript, p. 5.

The threshold question that must be addressed in any claim for VA 
benefits is whether the person seeking the benefit is a proper 
claimant for the benefit sought.  If the appellant is not 
established as a proper claimant, the claim can proceed no 
further.  The appellant has the burden to establish his status as 
claimant.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Evidence of records shows that the appellant and the Veteran were 
legally married in May 1992; however, the appellant did not live 
in continuous cohabitation with the Veteran from the date of 
marriage to the date of the Veteran's death in accordance with 38 
C.F.R. § 3.53(a).  Evidence of record shows that the appellant 
and the Veteran were separated in 1996, and that they resided 
separately, in separate states, until her death in 2005.  

The fact that the appellant and the Veteran were never actually 
divorced, in and of itself, is insufficient to establish the 
appellant as the Veteran's surviving spouse for VA purposes.  As 
it is clear that the appellant did not continuously cohabitate 
with the Veteran at the time of her death, it must be shown that 
the separation between the appellant and the Veteran was by 
mutual consent for purposes of convenience, health, business or 
any other reason which did not show an intent on the part of the 
appellant to desert the Veteran.  38 C.F.R. § 3.53; Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007); Gregory v. Brown, 5 
Vet. App. 108 (1993).

The appellant contends that, although he and the Veteran lived 
apart from 1996 until the Veteran's death in 2005 (see 
Transcript, p. 6), the divorce was never finalized, and that the 
two would see each other on a regular basis, and thus he argues 
that the continuity of the cohabitation should not be considered 
as having been broken.  38 C.F.R. § 3.53(b).  He maintained that 
he still visited continuously, approximately every two months.  
See Transcript, p. 5.


Lay evidence submitted on the appellant's behalf, received in 
April 2008, noted that the Veteran visited the appellant while 
living in the state of Maryland, and that she visited him on his 
birthday, family reunions, vacations, holidays, and several other 
occasions.  Another statement from the appellant's sister, 
received on the same day, noted that she was aware of the 
marriage between the appellant and the Veteran, and the daughter 
conceived by the two.  She was also aware of their commuting to 
and from Tuskegee to Maryland and from Maryland to Tuskegee.  She 
was also aware of their attendance together at family reunions 
through August 2003, and "them being together" up until the 
Veteran's death in 2005.  See Statements, August 30, 2008.

The appellant has indicated that he did not obtain a divorce from 
the Veteran, even though he signed and submitted divorce papers.  
The Veteran's death certificate shows she died in April 2005.  
The space for "marriage status" in the document reflects that 
the Veteran was married, with the appellant listed as the 
Veteran's husband.  Thus, it may reasonably be conceded (solely 
for purposes of this decision) that there was no formal 
dissolution of the appellant's marriage to the Veteran by 
divorce.

To satisfy the requirements for establishing that he is the 
Veteran's surviving spouse, the appellant must also show 
continuous cohabitation with the Veteran from their marriage 
until the Veteran's death.  In that regard, it is not in dispute 
that the appellant was not cohabiting with the Veteran at the 
time of her death; evidence of record shows that the appellant 
and the Veteran have not been living together since 1996.  
Despite reports of periodic visitation, there is no evidence of 
record to establish that the appellant had returned to live with 
the Veteran before she died in 2005.  By the appellant's own 
admission, he and the Veteran lived separately from 1996 until 
her death in 2005.  See Transcript, p. 6.   

There is no indication/allegation that he and the Veteran were 
separated due to willful misconduct on her part, or that she 
procured the separation.  Instead, the appellant contends that 
the parties mutually agreed to separate, that he signed a 
statement affirming his intent to divorce the Veteran, and that 
he mailed that document to the Veteran for her signature.  See 
Transcript, p. 5.

Therefore, the remaining questions before the Board are whether 
the separation was temporary, and/or by mutual consent of the 
parties for purposes of convenience, health, business, or other 
reason not showing an intent on the part of the surviving spouse 
to desert the Veteran.  The fact that the separation lasted 
nearly 20 years until the Veteran died, and the fact that the 
Veteran signed divorce papers, lost custody of their child, and 
was ordered to pay child support (to the extent that his wages 
were garnished for payment of back support), contraindicates that 
the separation was temporary.

Further, there is nothing in the record to suggest that the 
appellant's separation from the Veteran was by mutual consent, 
for convenience, not evidencing intent by the appellant to desert 
the Veteran.  The fact that the Veteran considered herself 
divorced (as noted in her VA filings) contradicts the appellant's 
testimony that he and the Veteran held themselves out as married.  
See Transcript, p. 9.  The record shows that the Veteran and the 
appellant were separated, living in two different states, and 
that the appellant signed divorce papers.  While there is some 
indication in the record that the Veteran and the appellant 
maintained communication after their separation, as asserted in 
the lay statements of record, it was also noted that the 
appellant and the Veteran were still living apart during those 
instances of visitation.  

While a statement by the surviving spouse as to the reason for 
separation will be accepted in the absence of contradictory 
information, the fact remains that (1) the Veteran's VA filing 
during her lifetime did not reflect a marriage to the appellant, 
(2) testimony and statements of record from the appellant noted 
that he assumed he was divorced, (3) court orders are of record 
awarding full custody of the child to the Veteran, and (4) the 
parties were separated for nearly 20 years prior to the Veteran's 
death.  This evidence indicates that the parties were not simply 
separated for matters of convenience.  Instead, the available 
statements and actions of record from the Veteran during her 
lifetime, as well as the appellant, reflected the belief that 
there existed a definite end to the marriage.  Clearly, there was 
no mutual consent to merely separate for matters of convenience.  

Further, it appears in this case that the separation resulted 
from communication of a definite intent to end the marriage by 
the surviving spouse."  See Alpough v. Nicholson.  The 
appellant, by his own testimony, signed divorce papers, sent them 
to the Veteran for her signature, and believed that he was 
divorced.  See Transcript, p. 5.

The issue on appeal concerns whether, for VA purposes, the 
continuity of cohabitation between the appellant and the Veteran 
was considered broken under the rules set forth by 38 C.F.R. § 
3.53.  Consequently, the Board finds that the continuous 
cohabitation requirement for establishing surviving spouse status 
is not met in this case.  Therefore, the appellant is not a 
proper claimant for the benefit sought, there is no need to 
proceed with a merits analysis as to whether entitlement to DIC 
benefits is warranted.  Here, the law is dispositive, and VA is 
bound by the statutes enacted by Congress. 38 U.S.C.A. § 7104(c).  
The appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal seeking to establish that the appellant is the 
Veteran's surviving spouse and thus a proper claimant for DIC 
benefits is denied


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


